Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2017

The Court of Appeals hereby passes the following order:

A17A0926. TRUMILLA GILBERT v. ANNADALE PARK.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered judgment in favor of Annadale Park, defendant Trumilla
Gilbert appealed to the superior court. The superior court issued a writ of possession
on March 18, 2016, and Gilbert filed a notice of appeal on March 28, 2016. We lack
jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.”Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003);
see also OCGA § 5-6-35 (a) (1). Because Gilbert did not follow the proper procedure
for requesting appellate review in this case, we lack jurisdiction over this appeal.
      Second, OCGA § 44-7-56 provides that an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered.
Gilbert, however, filed her notice of appeal ten days after entry of the superior court
order she wishes to appeal. Therefore, the appeal is also untimely.
For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                01/23/2017
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.